Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered February 6, 2007, which denied defendant P & M’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, with costs.
The motion court correctly found a factual issue as to whether the independent contractor hired by P & M created the condition that caused the kitchen cabinet to fall on plaintiff. Pursuant to Multiple Dwelling Law § 78, defendant had a nondelegable duty to maintain plaintiffs apartment in good repair, and may be vicariously liable for negligence on the part of the independent contractor in performing repairs (see Dowling v 257 Assoc., 235 AD2d 293 [1997]; Jacobson v 142 E. 16 Coop. Owners, 295 AD2d 211 [2002]).
We have considered P & M’s remaining arguments and find them unavailing. Concur—Marlow, J.P., Williams, Gonzalez, Catterson and McGuire, JJ.